Casey, J. This suit was brought by appellee against appellant to recover damages from appellant because of the burning the top part of the roof of her house, caused by the escape of sparks from the engine of appellant. In the court below the jury awarded appellee $150 damages. A remittitur as to the sum of forty dollars was entered by appellee and judgment was entered against appellant for the snm of $110 and costs. We have carefully examined the evidence in this cause and are satisfied that the motion fora new trial should have been allowed. The testimony shows, beyond any doubt, that the engine in question was properly equipped with the best and most approved known inventions to prevent the escape of fire sparks and that it was properly and skillfully handled by a competent, careful and skillful engineer. In such case, when no negligence of any bind is shown on the part of appellant, there can be no recovery. C. & A. R. R. Co. v. Quaintance, 58 Ill. 389; Harmon v. T. P. & W. R. R. Co. 47 Ill. 298. Therefore the j udgment of the court below is reversed. Reversed.